Exhibit 10.11c

 

POLYONE SUPPLEMENTAL RETIREMENT BENEFIT PLAN

 

SECTION 1. PURPOSE OF PLAN

 

The purpose of the Plan is to permit certain employees of PolyOne Corporation to
elect to defer receipt of a portion of their Compensation. The Plan is intended
to qualify as an unfunded, deferred compensation plan for a select group of
management or highly compensated employees under ERISA. This Plan is expected to
encourage the continued employment of the participating employees whose
management and individual performance are largely responsible for the success of
the Employer and to facilitate the recruiting of key management and highly
compensated employees required for the continued growth and profitability of the
Employer.

 

SECTION 2. DEFINITIONS

 

2.1      “Administrator” means the Retirement Plan Committee appointed by the
Board. 2.2      “Beneficiary” means the person or entity determined to be a
Participant’s beneficiary pursuant to Section 13. 2.3      “Board” means the
board of directors of PolyOne Corporation. 2.4      “Code” means the Internal
Revenue Code of 1986, as amended from time to time. 2.5      “Compensation”
shall have the meaning set forth in the Retirement Plan, without regard to the
limit contained in Section 401(a)(17) of the Code. 2.6      “Employer” shall
mean PolyOne Corporation and each other affiliate (within the meaning of
Sections 414(b), (c) and (m) of the Code), employees of which are selected to
participate in the Plan. 2.7      “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time. 2.8      “Participant” means
an employee or former employee of the Employer who is eligible to participate in
the Plan pursuant to Section 3. 2.9      “Plan” means the PolyOne Supplemental
Retirement Benefit Plan, as set forth herein and as amended from time to time.
2.10    “Plan Year” shall mean June 1, 2003 to December 31, 2003 and thereafter,
the calendar year. 2.11    “Retirement Plan” means the PolyOne Retirement
Savings Plan, as amended from time to time. 2.12    “Retirement Plan A” means
the PolyOne Retirement Savings Plan A, as amended from time to time.

 



--------------------------------------------------------------------------------

SECTION 3. ELIGIBLE EMPLOYEES

 

The Board shall determine which management employees and highly compensated
employees of the Employer shall be eligible to participate in the Plan.

 

SECTION 4. ELECTION TO DEFER COMPENSATION

 

A Participant may elect to defer a specified whole percentage of his or her
Compensation for a Plan Year by filing an election with the Administrator
(pursuant to Section 5) on or prior to December 31 of the preceding Plan Year
(or such earlier date as specified by the Administrator). Any election so made
shall be binding for any following Plan Year, unless revised on or before
December 31 of the preceding Plan Year (or such other earlier date specified by
the Administrator). Provided, however, that any Participant who is eligible to
participate in the Plan on June 1, 2003 shall be entitled to make an election to
defer payments within the thirty (30) day period ending on June 30, 2003.
Provided, further, however, that a Participant who first becomes eligible to
participate in the Plan after the beginning of a Plan Year shall be entitled to
make an election to defer payment within thirty (30) days after being informed
of his eligibility to participate in the Plan.

 

The maximum percentage of Compensation that a Participant shall be eligible to
defer for any given Plan Year shall be the same maximum as is set forth in
Section 4.1(a) of the Retirement Plan.

 

SECTION 5. MANNER OF ELECTION

 

Any election made by a Participant pursuant to this Plan shall be made in
writing by executing such form(s) as the Administrator shall from time to time
prescribe or through any other method designated by the Administrator.

 

SECTION 6. ACCOUNTS

 

PolyOne Corporation shall establish and maintain on its books with respect to
each Participant a separate account which shall record (a) any Compensation
deferred by the Participant under the Plan pursuant to the Participant’s
election, (b) any Employer contributions made on behalf of the Participant
pursuant to Section 7 and Section 8 below, and (c) the allocation of any
hypothetical investment experience.

 

SECTION 7. EMPLOYER MATCHING CONTRIBUTIONS

 

As of each payroll period, the Employer shall allocate Employer Matching
Contributions to the account of each Participant who has a valid election to
defer Compensation in effect for such payroll period. The amount of Employer
Matching Contributions allocated to the account of each Participant shall be
determined in accordance with Section 4.2(a) of the Retirement Plan.

 

2



--------------------------------------------------------------------------------

SECTION 8. EMPLOYER CONTRIBUTIONS

 

For participants in the Retirement Plan, as of each payroll period, the Employer
shall allocate to the account of each Participant an amount equal to the
difference between, effective prior to January 1, 2004, (i) the retirement
contributions that would otherwise be contributed on behalf of the Participant
under Section 4.2(b) of the Retirement Plan if the provisions of the Retirement
Plan were administered without regard to the limitations imposed by Sections
401(a)(17) and 415 of the Code and (ii) the retirement contributions made on his
or her behalf under the Retirement Plan for such payroll period and effective on
and after January 1, 2004, the retirement and transition contributions that
would otherwise be contributed on behalf of the Participant under Section 4.2(b)
and 4.2(c) of the Retirement Plan if the provisions of the Retirement Plan were
administered without regard to the limitations imposed by Sections 401(a)(17)
and 415 of the Code and (ii) the retirement and transition contributions made on
his or her behalf under the Retirement Plan for such payroll period.

 

Effective prior to January 1, 2004, for participants in the Retirement Plan A,
as of each payroll period, the Employer shall allocate to the account of each
Participant an amount equal to the difference between (i) the retirement and
transition contributions that would otherwise be contributed on behalf of the
Participant under Section 4.2(b) and Section 4.2(c) of the Retirement Plan A if
the provisions of the Retirement Plan A were administered without regard to the
limitations imposed by Sections 401(a)(17) and 415 of the Code and (ii) the
retirement and transition contributions made on his or her behalf under the
Retirement Plan A for such payroll period.

 

SECTION 9. CREDITS AND ADJUSTMENTS TO ACCOUNTS

 

Each Participant’s account shall be credited with any amounts deferred under the
Plan and any Employer contributions made on behalf of the Participant. Each
Participant’s account shall be reduced by the amount of any distributions to the
Participant from the Plan. Pursuant to procedures established by the
Administrator, each Participant’s account shall be adjusted as of each business
day the New York Stock Exchange is open to reflect the earnings or losses of any
hypothetical investment media as may be designated by the Administrator pursuant
to Section 10 below.

 

SECTION 10. INVESTMENT OF ACCOUNTS

 

For purposes of determining the amount of earnings and appreciation and losses
and depreciation to be credited to a Participant’s account, such account shall
be deemed invested in the investment options (designated by the Administrator as
available under the Plan; provided that in no event shall the Administrator
designate PolyOne Corporation common stock as an investment option under the
Plan) as the Participant may elect, from time to time, in accordance with such
rules and procedures as the Administrator may establish. However, no provision
of the Plan shall require the Employer to actually invest any amounts in any
fund or in any other investment vehicle.

 

3



--------------------------------------------------------------------------------

SECTION 11. VESTING

 

A Participant shall be 100% vested in that portion of his account which is
attributable to elective deferrals made under Section 6 or employer matching
contributions made under Section 7. That portion of a Participant’s account
attributable to employer contributions under Section 8 of the Plan shall vest in
accordance with the following schedule:

 

Years of Service

--------------------------------------------------------------------------------

   Vested Percentage


--------------------------------------------------------------------------------

 

Less than 3 years

   0 %

3 years and thereafter

   100 %

 

Notwithstanding the foregoing, any Participant who was a Participant in the M.A.
Hanna Company Capital Accumulation Plan and/or the M.A. Hanna Company 401(k) and
Retirement Plan as of May 31, 2003, and who was credited with two (2) years of
service (for vesting purposes) under either such plan as of such date, shall
have at least a twenty percent (20%) vested interest in any employer
contributions under Section 8.

 

For purposes of this Section 11, a Participant will be credited with the same
number of Years of Service under the Plan as he is credited with under either
the Retirement Plan or the Retirement Plan A, whichever is applicable.

 

SECTION 12. TIME AND MANNER OF DISTRIBUTION

 

12.1 Payment of Account.

 

(a) A Participant’s vested account shall commence to be paid to such Participant
within thirty days of the date of the Participant’s termination of employment
with the Employer or any affiliate (within the meaning of Sections 414(b), (c)
and (m) of the Code) in the form of payment selected by the Participant on an
election form approved by and received by the Administrator or its designee.

 

(b) The following are the available choices for the form of payment of a
Participant’s vested account:

 

(1) A single lump sum in cash; or

 

(2) Substantially equal annual cash installments over a period not exceeding 10
years.

 

This Section 12.1 and all other provisions of this Plan notwithstanding, if a
Participant fails to elect a form of payment before payment is to commence
pursuant to Section 12.1(a), the Participant’s vested account shall be paid in
the form of a single lump sum in cash. In addition, the Board, in its sole and
absolute discretion, may direct that payment of any part or all of a
Participant’s vested account be accelerated and paid prior to the time the
account would otherwise be payable in accordance with the Participant’s
election, and in that event the Administrator shall make payment to the
Participant at the time and in the manner directed by the Board. In no event,
however, shall the Employer, the Administrator or any other person or party have
the power to delay payment of the account beyond the time elected by the
Participant.

 

4



--------------------------------------------------------------------------------

12.2 Death Before Payments Commence or are Completed. If a Participant dies
while employed by the Employer or while receiving installment payments, the
value of his vested account shall be paid to the Participant’s Beneficiary in a
single lump sum cash payment, as soon as reasonably practicable after the
Participant’s death.

 

12.3 Change of Control Provisions. In the event of a “Change of Control” of the
Employer, the value of the Participant’s vested account shall be paid, as soon
as reasonably practicable, to the Participant in a lump sum cash payment, unless
the Administrator otherwise determines.

 

For purposes of this Section 12.3, “Change of Control” means:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of
PolyOne Corporation where such acquisition causes such Person to own 25% or more
of the combined voting power of the then outstanding voting securities of
PolyOne Corporation entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a) the following acquisitions shall not be deemed to result
in a Change of Control (i), any acquisition directly from PolyOne Corporation
that is approved by the Incumbent Board (as defined in subsection (b), below,
(ii) any acquisition by PolyOne Corporation, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained PolyOne
Corporation or any corporation controlled by PolyOne Corporation or (iv) any
acquisition by any Person pursuant to a transaction that complies with clauses
(i), (ii) and (iii) of subsection (c) below; provided, further, that if any
Person’s beneficial ownership of the Outstanding Company Voting Securities
reaches or exceeds 25% as a result of a transaction described in clause (i) or
(ii) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of PolyOne Corporation, such subsequent acquisition
shall be treated as an acquisition that causes such Person to own 25% or more of
the Outstanding Company Voting Securities; and provided, further, that if at
least a majority of the members of the Incumbent Board determines in good faith
that a Person has acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 25% or more of the Outstanding
Company Voting Securities inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
(within the meanings of Rule 13d-3 promulgated under the Exchange Act) less than
25% of the Outstanding Company Voting Securities, then no Change of Control
shall have occurred as a result of such Person’s acquisition; or

 

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board” (as modified by this clause (b)) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by PolyOne Corporation’s shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (either by
a specific vote or by approval of the proxy statement of PolyOne Corporation in
which such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

5



--------------------------------------------------------------------------------

(c) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all substantially all of the assets of PolyOne Corporation
or the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, such a Business Combination
pursuant to which (i) the individuals and entities who were the beneficial
owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns PolyOne Corporation or all or
substantially all of PolyOne Corporation’s assets either directly or through one
or more subsidiaries) (ii) no Person (excluding any employee benefit plan (or
related trust) of PolyOne Corporation, PolyOne Corporation or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of the entity
resulting from such Business Combination and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(d) approval by the shareholders of PolyOne Corporation of a complete
liquidation or dissolution of PolyOne Corporation except pursuant to a Business
Combination that complies with clauses (i), (ii) and (iii) of subsection (c),
above.

 

SECTION 13. BENEFICIARY DESIGNATION

 

A Participant may designate the person or persons to whom the Participant’s
account under the Plan shall be paid in the event of the Participant’s death. If
no Beneficiary is designated, or no designated Beneficiary survives the
Participant, payment shall be made in a single lump-sum to the Participant’s
estate.

 

SECTION 14. PLAN ADMINISTRATION

 

14.1 Administration. The Plan shall be administered by the Administrator.

 

The Administrator is authorized to make findings (including factual findings)
with respect to any issue arising under the Plan, interpret and construe any
provision of the Plan, to determine eligibility and benefits under the Plan, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
adopt such forms as it may deem appropriate for the administration of the Plan,
to provide for conditions and assurances deemed necessary or advisable to
protect the interests of the Employer and to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. The Administrator
shall be responsible for the day-to-day administration of the Plan.
Determinations, interpretations or other actions made or taken by the
Administrator under the Plan shall be final and binding for all purposes and
upon all persons.

 

6



--------------------------------------------------------------------------------

14.2 Review Procedure. The purpose of the review procedure set forth in this
Section 14.2 is to provide a procedure by which a Participant or Beneficiary
(the “claimant”) under the Plan, or the duly authorized representative of any
such Participant or Beneficiary, may have a reasonable opportunity to appeal a
denied claim to the Administrator for a full and fair review.

 

If a claim for benefits is denied in whole or in part, the Administrator shall
notify the claimant within ninety (90) days after receipt of the claim (or
within one hundred eighty (180) days if special circumstances require an
extension of time for processing the claim, and provided written notice
indicating the special circumstances and the date by which a final decision is
expected to be rendered is given to the claimant within the initial ninety (90)
day period).

 

The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

 

(i) the specific reason or reasons for the denial of the claim;

 

(ii) the specific references to the pertinent Plan provisions on which the
denial is based;

 

(iii) a description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary;

 

(iv) a statement that any appeal of the denial must be made by giving to the
Administrator, within sixty (60) days after receipt of the denial of the claim,
written notice of such appeal, such notice to include a full description of the
pertinent issues and basis of the claim;

 

(v) a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of a claim on
review; and

 

(vi) if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion, or a statement that such a
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that a copy of such rule, guideline, protocol, or
other criterion will be provided free of charge to the claimant upon request.

 

Upon denial of a claim in whole or in part, the claimant (or his duly authorized
representative) shall have the right to submit a written request to the
Administrator for a full and fair review of the denied claim, to be permitted,
upon request and free of charge, to review and receive copies of documents,
records and other information pertinent to the denial, and to submit issues and
comments in writing, documents, records, and other information relating to the
claim for benefits. Any appeal of the denial must be given to the Administrator
within the period of time prescribed above. The full and fair review shall take
into account all comments, documents, records and other information submitted by
the claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination, and provide a
review that does not afford deference to the initial benefit determination. If
the claimant (or his duly authorized representative) fails to appeal the denial
to the Administrator within the prescribed time, the Administrator’s adverse
determination shall be final, binding and conclusive, to the extent permitted by
law.

 

7



--------------------------------------------------------------------------------

The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties, to the extent permitted by law. The Administrator shall advise the
claimant of the results of the review within sixty (60) days after receipt of
the written request for the review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible but not later than one hundred twenty (120) days after receipt
of the request for review. If such extension of time is required, written notice
of the extension shall be furnished to the claimant prior to the commencement of
the extension that indicates the special circumstances requiring the extension
of time and the date by which the Plan expects to render the determination on
review. In the event that a period of time is extended as permitted pursuant to
this paragraph due to a claimant’s failure to submit information necessary to
decide a claim, the period for making the benefit determination on review shall
be tolled from the date on which the notification of the extension is sent to
the claimant until the date on which the claimant responds to the request for
additional information. The decision of the review shall be written in a manner
calculated to be understood by the claimant and shall include:

 

(i) specific reasons for the decision;

 

(ii) specific references to the pertinent Plan provisions on which the decision
is based;

 

(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;

 

(iv) a statement of the claimant’s right to bring an action under Section 502(a)
of ERISA following a denial of a claim on review; and

 

(v) if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion, or a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of the rule, guideline, protocol, or other
similar criterion will be provided free of charge to the claimant upon request.

 

The decision of the Administrator shall be final, binding and conclusive to the
extent permitted by law.

 

SECTION 15. FUNDING

 

15.1 Plan Unfunded. The Plan is unfunded for tax purposes and for purposes of
Title I of ERISA. Accordingly, the obligation of the Employer to make payments
under the Plan constitutes solely an unsecured (but legally enforceable) promise
of the Employer to make such payments, and no person, including any Participant
or Beneficiary shall have any lien, prior claim or other security interest in
any

 

8



--------------------------------------------------------------------------------

property of the Employer as a result of this Plan. Any amounts payable under the
Plan shall be paid out of the general assets of the Employer and each
Participant and Beneficiary shall be deemed to be a general unsecured creditor
of the Employer.

 

15.2 Rabbi Trust. The Employer may create a grantor trust to pay its obligations
hereunder (a so-called rabbi trust), the assets of which shall be treated, for
all purposes, as the assets of the Employer. In the event the trustee of such
trust is unable or unwilling to make payments directly to Participants and
Beneficiaries and such trustee remits payments to the Employer for delivery to
Participants and Beneficiaries, the Employer shall promptly remit such amount,
less applicable income and other taxes required to be withheld, to the
Participant or Beneficiary.

 

SECTION 16. AMENDMENT

 

The Board may, in its sole discretion, amend, suspend or terminate, in whole or
in part, the Plan, except that no amendment, suspension, or termination shall
retroactively impair or otherwise adversely affect the rights of any
Participant, Beneficiary, or other person to benefits under the Plan which have
accrued prior to the date of such action, as determined by the Administrator in
its sole discretion. The Administrator may adopt any amendment or take any other
action which may be necessary or appropriate to facilitate the administration,
management, and interpretation of the Plan or to conform the Plan thereto.

 

SECTION 17. NO ASSIGNMENT

 

A Participant’s right to the amount credited to his or her account under the
Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Participant or the Participant’s Beneficiary.

 

SECTION 18. SUCCESSORS AND ASSIGNS

 

The provisions of this Plan shall be binding upon and inure to the benefit of
the Employer, its successors and assigns, and the Participants, Beneficiaries,
heirs, legal representatives and assigns.

 

SECTION 19. NO CONTRACT OF EMPLOYMENT

 

Nothing contained herein shall be construed as a contract of employment between
a Participant and the Employer, or as a right of the Participant to continue in
employment with the Employer, or as a limitation of the right of the Employer to
discharge the Participant at any time, with or without cause.

 

SECTION 20. GOVERNING LAW

 

This Plan shall be subject to and construed in accordance with the provisions of
ERISA, where applicable, and otherwise by the laws of the State of Ohio.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Plan to be executed as of the 1st day of January, 2004.

 

POLYONE CORPORATION

By:

 

/s/ Kenneth M. Smith

--------------------------------------------------------------------------------

   

Authorized Officer

 

10